
	
		I
		112th CONGRESS
		1st Session
		H. R. 3206
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Burgess (for
			 himself, Mr. Cassidy,
			 Mr. Bilbray,
			 Mr. Gingrey of Georgia,
			 Mr. Paulsen,
			 Mr. Guthrie,
			 Mrs. Blackburn,
			 Mr. Shimkus, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to appointments to advisory committees and conflicts of
		  interest.
	
	
		1.Short titleThis Act may be cited as the
			 Cultivating Scientific Expertise to Foster Innovation for
			 Patients Act of 2011.
		2.Conflicts of
			 interest
			(a)Evaluation of
			 individual appointments to advisory committeesParagraph (2) of section 712(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379d–1(b)) is amended to read
			 as follows:
				
					(2)Evaluation and
				criteria
						(A)PurposesThe purposes of this paragraph are—
							(i)to ensure that the
				Secretary has access to the most current expert advice; and
							(ii)to promote
				scientific exchange and the use of sound science to guide Food and Drug
				Administration evaluations and decisionmaking.
							(B)In
				generalThe Secretary shall ensure that individual appointments
				to advisory committees are made to promote scientific and technical expertise
				while at the same time minimizing any potential conflicts of interest.
						(C)ConsiderationsIn
				making each such appointment, the Secretary shall consider, with respect to any
				financial interest constituting a potential conflict of interest—
							(i)the type of the
				financial interest;
							(ii)the nature of the
				financial interest; and
							(iii)the magnitude,
				expressed as a range, of the financial interest.
							(D)No one factor
				dispositiveNo one factor specified in clause (i), (ii), or (iii)
				of subparagraph (C) shall be dispositive in the Secretary’s evaluation of a
				particular financial
				interest.
						.
			(b)Elimination of
			 limitation on certain waivers and exceptionsSection 712(c)(2) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379d–1(c)(2)) is amended by
			 striking subparagraph (C).
			
